DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 3 September 2021 has been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites “[a] method of treating a malignant or a non-malignant proliferative cells…”. This does not appear to be grammatically correct, as the sentence does not have singular-plural agreement. Namely, the sentence recites “a malignant” which would imply singular, but also recites “proliferative cells” which would imply plural.  Appropriate correction is required.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 4-6, 8, 10, 14, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurzrock et al. (WO 2004/080396 A2) in view of Andre et al. (New England Journal of Medicine, Vol. 350(23), June 3, 2004, pages 2343-2351).
Kurzrock et al. (hereafter referred to as Kurzrock) is drawn to liposomal curcumin for the treatment of cancer. In one embodiment, Kurzrock teaches a liposome comprised of DMPC:Chol:DMPE-PEG-2000 and DMPC:Chol:DSPE-PEG at 90:10:05, as of Kurzrock, page 33, relevant text reproduced below.

    PNG
    media_image1.png
    277
    1193
    media_image1.png
    Greyscale

Kurzrock does not teach leucovorin.
Andre et al. (hereafter referred to as Andre) teaches leucovorin in combination with oxaliplatin and fluorouracil for the treatment of colon cancer, as of Andre, page 2434, title and abstract.
Andre does not teach curcumin.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the active agents of Andre with the composition of Kurzrock in order to have treated cancer. Kurzrock teaches that a curcumin liposome is capable of treating cancer. Andre also teaches that the leucovorin in combination with oxaliplatin and fluorouracil is capable of treating cancer. As such, the skilled artisan would have been 
As to claim 1, Andre teaches 200 mg of leucovorin per square meter of body surface, as of Andre, page 2344, right column, near top of page. The average surface area of an adult human is estimated by the examiner to be about 1.65-1.8 square meters; as such, this is understood to result in a dose of about 330-360 mg of leucovorin. This dose is within the claimed range.
As to claim 4, Kurzrock teaches doses of 40-100 mg/kg as of page 23, end of third full paragraph.
As to claim 5, Kurzrock teaches curcumin analogs on page 7. Analogs taught by Kurzrock include but are not limited to Ar-tumerone, methylcurcumin, demethoxy curcumin, bisdemethoxycurcumin.
As to claim 6, this is an independent claim reciting treating malignant or non-malignant proliferative cells, wherein said malignant cells may be selected from 
As to claim 8, this claim is rejected for the same reason as claim 4 is rejected.
As to claim 10, Kurzrock teaches treating neurofibromatosis, as of Kurzrock, page 6, relevant text reproduced below.

    PNG
    media_image2.png
    463
    1064
    media_image2.png
    Greyscale

As to claim 14, this claim is rejected for the same reason as claim 5 is rejected.
As to claim 18, Kurzrock teaches treating an animal on page 1, first paragraph in background section.
As to claim 19, the pegylation of the liposome of Kurzrock is understood to render it sterically stabilized.
As to claim 20, Kurzrock teaches administration to mice, as of Kurzrock, page 23, third full paragraph. Mice are understood to read on the required non-domesticated animal.
Note Regarding Reference Date: The instant application has an earliest effective filing date on 7 September 2005. Kurzrock was published on 23 September 
The examiner notes that, while there are common inventors between the Kurzrock publication and the instant application, the inventive entity of the Kurzrock reference differs from that of the instant application. This is because Lawrence Helson is an inventor of the instant application but is not an inventor in the case of Kurzrock. As such, the Kurzrock is understood to meet the “by others” requirement of pre-AIA  35 U.S.C. 102(a). See MPEP 2132(III). Also, Kurzrock is understood to meet the “by another” requirement of pre-AIA  35 U.S.C. 102(e). See MPEP 2136.04.
With regard to the rejection under pre-AIA  35 U.S.C. 102(e), Kurzrock has common inventors with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).


Claims 1, 4-6, 8, 10, 14, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurzrock et al. (WO 2004/080396 A2) in view of Margalit et al. (US 2004/0266882 A1).


    PNG
    media_image1.png
    277
    1193
    media_image1.png
    Greyscale

Kurzrock does not teach a chemosensitizer.
Margalit et al. (hereafter referred to as Margalit) is drawn to aryloxypropylamines as chemosensitizers for the treatment of cancer, as of Margalit, title and abstract. The chemosensitizer, when combined with a chemotherapeutic agent intended to treat cancer, results in greater killing of cancer cells than the chemotherapeutic alone, as of Margalit, figure 1, reproduced below.

    PNG
    media_image3.png
    345
    502
    media_image3.png
    Greyscale

The use of a chemosensitizer in combination with a chemotherapeutic also results in longer survival with a tumor, as of Margalit, figure 12, reproduced below.

    PNG
    media_image4.png
    442
    445
    media_image4.png
    Greyscale

Margalit does not teach curcumin or a curcuminoid.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the chemosensitizer of Margalit with the curcuminoid containing liposome of Kurzrock. This is because Kurzrock is drawn to a curcuminoid containing liposome for treatment of cancer. Margalit teaches that a chemosensitizer, when combined with an anti-cancer drug, results in greater effectiveness of the anti-cancer drug. Kurzrock appears to teach that curcumin is an anti-cancer drug. As such, the skilled artisan would have been motivated to have combined the chemosensitizer of Margalit with the curcuminoid of Kurzrock in order to have predictably increased the anticancer effectiveness of the curcuminoid of Kurzrock with a reasonable expectation of success.
As to claim 1, the claim recites 0.1 to 1000 mg of chemosensitizer. Kurzrock teaches 0.1-10 mg/m2 of chemosensitizer, as of Kurzrock, paragraph 0023. The average surface area of an adult human is estimated by the examiner to be about 1.65-1.8 square meters; as such, this is understood to result in a dose of about 0.165-18 mg of chemosensitizer. This dose is within the claimed range.

As to claim 5, Kurzrock teaches curcumin analogs on page 7.
As to claim 6, this is an independent claim reciting treating malignant or non-malignant proliferative cells, wherein said malignant cells may be selected from pancreatic, melanoma, or breast cancer cells. The material used to treat said cells appears to be the same material as in claim 1. Kurzrock teaches pancreatic cancer, breast cancer, and melanoma, as of Kurzrock, title and abstract. Margalit also teaches all of pancreatic cancer, breast cancer, and melanoma, as of Margalit, page 7, table reproduced in part below with annotations added by the examiner.

    PNG
    media_image5.png
    567
    593
    media_image5.png
    Greyscale


As to claim 10, Kurzrock teaches treating neurofibromatosis, as of Kurzrock, page 6, relevant text reproduced below.

    PNG
    media_image2.png
    463
    1064
    media_image2.png
    Greyscale

As to claim 14, Kurzrock teaches curcumin analogs on page 7.
As to claim 18, Kurzrock teaches treating an animal on page 1, first paragraph in background section.
As to claim 19, the pegylation of the liposome of Kurzrock is understood to render it sterically stabilized.
As to claim 20, Kurzrock teaches administration to mice, as of Kurzrock, page 23, third full paragraph. Margalit also teaches treating mice in paragraphs 0073 and 0205. Mice are understood to read on the required non-domesticated animal.


Response to Arguments
Applicant presented arguments, as of applicant’s response on 3 September 2021. These arguments are moot in view of the examiner’s decision to withdraw the 


Note Regarding Average Human Body Surface Area
In the above rejection, the examiner took the position that the average adult human body surface area is between about 1.65 to 1.8 m2. Support for this position is present as of Follen et al. (US Patent 6,166,079), column 19, lines 13-21, relevant text reproduced below.

    PNG
    media_image6.png
    148
    428
    media_image6.png
    Greyscale

As such, the examiner understands the average human body surface area to be in the range taught by Follen.


Additional Cited Prior Art
As an additional relevant reference, the examiner cites Young et al. (US Patent 5,776,925). Young et al. (hereafter referred to as Young) is drawn to cancer chemosensitization, as of Young, title and abstract. Young specifically mentions various types of cancer in the abstract such as leukemia, lymphoma, carcinoma, and sarcoma.



Terminal Disclaimer
The terminal disclaimer filed on 23 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,004,687 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The terminal disclaimer filed on 11 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the following US Patents and publications
US Patent 7,968,115
US Patent 8,784,881
US Patent 9,283,185
US Patent 10,182,997
US application 16/205,816
has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612